[Cite as Solomon v. Harwood, 2011-Ohio-5268.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 96256


                      ALEX A. SOLOMON, TRUSTEE
                                                      PLAINTIFF-APPELLANT
                                                      CROSS-APPELLEE

                                                vs.

                             DALE HARWOOD, ET AL.
                                                      DEFENDANTS-APPELLEES

                                                and

                    RESOURCE TITLE AGENCY, INC.
                                                      DEFENDANT-APPELLEE
                                                      CROSS-APPELLANT



                                          JUDGMENT:
                                           AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                             Case Nos. CV-644729 and CV-664133

        BEFORE: Jones, J., Blackmon, P.J., and Celebrezze, J.
       RELEASED AND JOURNALIZED: October 13, 2011

ATTORNEY FOR APPELLANT

Harold Pollock
Harold Pollock Co., L.P.A.
5900 Harper Road, Suite 107
Solon, Ohio 44139


ATTORNEYS FOR APPELLEES

For Dale Harwood, et al.

Ronald A. Rispo
Shawn W. Maestle
Weston Hurd, L.L.P.
The Tower at Erieview
1301 East 9th Street, Suite 1900
Cleveland, Ohio 44114

For David J. Horvath

Nicholas D. Satullo
Reminger Co., L.P.A.
1400 Midland Building
101 Prospect Avenue, West
Cleveland, Ohio 44115

For Remah Mustafa

Russell S. Bensing
1350 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113

For RBS Citizens

Gregory P. Amend
Kohrman Jackson & Krantz, P.L.L.
1375 East Ninth Street
One Cleveland Center, 20th Floor
Cleveland, Ohio 44114
Attorneys continued

For RBS Citizens, N.A.

Kathleen A. Nitschke
Ari H. Jaffe
Giffen & Kaminski, L.L.C.
1300 East Ninth Street
Suite1600
Cleveland, Ohio 44114

For Resource Title Agency Inc.

David M. Cuppage
Climaco, Wilcox, Peca, Tarantino, Garofoli
55 Public Square
Suite 1950
Cleveland, Ohio 44113




LARRY A. JONES, J.:

           {¶ 1} Plaintiff-appellant, Alex Solomon, Trustee, appeals the trial court’s

  judgment in favor of defendants-appellees, Dale Harwood, Mukhless and Remah

  Mustafa, RBS Citizens N.A., David Horvath, and defendant-appellee cross- appellant,

  Resource Title Agency.        For the reasons that follow, we affirm.

                                      Procedural History and Facts

           {¶ 2} The facts and procedural history of this case are lengthy and convoluted.1


       1
         Since a single succinct statement of all the material facts is difficult given the number of
parties and claims involved, we will discuss many of the facts pertinent to each party with our
analysis of the legal issues.
What is undisputed is that in 2003, real estate investor Dale Harwood purchased real

property located at 1359 Adelaide Street in Westlake for $1.1 million. In August

2005, Harwood contracted with Solomon to sell the property for only $595,000.       In

October 2005, Harwood allowed Solomon to take possession of the home prior to the

sale, and the parties executed a written agreement by which Solomon was to pay $1,800

per month in rent until the sale of the house could go through. The sale did not occur,

however, because Harwood could not convey title free and clear.    Solomon alleges he

began to make improvements to the property shortly after moving in.

       {¶ 3} In October 2006, Washington Mutual Bank, the holder of the first mortgage

on the property, began foreclosure proceedings. Solomon stopped paying rent in July

2007. In September 2007, Solomon and Harwood entered into a second contract,

whereby Solomon would buy the house for $575,000 through a “short sale” process that

would be approved by Washington Mutual.         The bank approved a short sale that

contemplated a closing on or before November 3, 2007.       Solomon, who at one time

had enough cash to pay for the house outright, was now in need of a mortgage to

finance the house.   At this time, Harwood retained attorney David Horvath to represent

his interests.

       {¶ 4} Solomon was unable to obtain the necessary financing, so he and Harwood

entered into another agreement, this time extending the contract 30 days, until

November 30, to obtain financing for a new purchase price of $525,000.              On

December 6, Harwood offered to extend the financing time limit an additional 14 days

if Solomon met certain conditions.      On December 13, Horvath faxed a letter to
Solomon’s attorney, David Lynch, withdrawing the offer to sell.

       {¶ 5} On December 14, 2007, Solomon filed a mechanic’s lien against the

property in the amount of $107,000.       On December 17, he filed suit against the

appellees, asserting various claims.      He then filed two amended complaints.

Solomon’s second amended complaint asserted the following claims against Harwood:

specific performance (Count I), breach of contract (Count II), declaratory relief (Count

III), promissory estoppel (Count IV), fraud and misrepresentation (Count V), and

intentional and/or reckless infliction of emotional distress (Count XII). The complaint

asserted the following claims against Harwood’s attorney, David Horvath: promissory

estoppel (Count IV), fraud and misrepresentation (Count V), intentional and/or reckless

infliction of emotional distress (Count XII), and legal malpractice (Count XIV).

       {¶ 6} The complaint asserted the following claims against the parties who

eventually purchased the property, Mukhless and Remah Mustafa:         declaratory relief

(Count VI), tortious interference (Count VII), intentional and/or reckless infliction of

emotional distress (Count XII).    The complaint requested declaratory relief from the

Mustafas’s mortgage holder, RBS Citizens (Count VI), and asserted the following

claims against the title agency, Resource Title:      breach of contract (Count IX),

negligence (Count X), and breach of fiduciary duty (Count XI).

       {¶ 7} Solomon also set forth a claim titled “occupying claimant law” (Count

XIII) asking for the fair market value of all improvements, although Solomon did not

name a party to this count.    Solomon further asked for a preliminary and permanent

injunction against all the defendants.
      {¶ 8} Each of the appellees answered the amended complaint.          Resource Title,

the Mustafas, and Harwood filed counterclaims against Solomon. A long and arduous

discovery process began.    The appellees individually moved for summary judgment,

which the court granted, without opinion.       The trial court also       discharged the

mechanic’s lien Solomon had filed against the property and ordered him evicted from

the property. The court subsequently granted the Mustafas’s counterclaim for eviction

and Harwood’s counterclaim for breach of contract (failure to pay rent).

      {¶ 9} Harwood, the Mustafas, and Resource Title individually moved for

summary judgment on the issue of damages. The trial court subsequently awarded

Harwood compensatory damages of $97,829.88, punitive damages in the amount of

$75,000, and attorney fees in the amount of $56,188.98; awarded damages to the

Mustafas in the amount of $90,200.83; and awarded attorney fees and expenses to

Resource Title in the amount of $52,832.35.

                                   Assignments of Error

      {¶ 10} On appeal, Solomon raises eleven assignments of error for our review:

    “I. The trial court erred in granting summary judgment to appellees where
    appellees Harwood, Resource Title, and Horvath have unclean hands.

    “II. The trial court erred in granting summary judgment to Mustafa where
    Mustafa interfered with Solomon’s contract and took title to the property in
    violation of the doctrine of lis pendens with actual notice of Solomon’s interest in
    the property.

    “III. The trial court erred in granting summary judgment to appellees where
    genuine issues of fact and credibility exist regarding whether Harwood had
    anticipatorily breached the purchase agreement, and whether Solomon had
    financing to purchase the property and could have closed such transaction had
    Harwood not breached the contract the day preceding the scheduled closing.
    “IV. The trial court erred in enforcing indemnification agreement language in
    Resource’s standard conditions of escrow where the evidence established
    unequivocally that Resource breached its fiduciary duty and contractual
    responsibilities to Solomon to assist Harwood in avoiding his contractual
    obligations to Solomon and/or was negligent in terminating the escrow prematurely.

    “V. The trial court erred in granting summary judgment to Horvath where
    Solomon satisfied both the privity and malice prongs of Scholler, the question of
    whether malice existed was a jury issue, and Solomon provided expert testimony in
    support of his legal malpractice claim.

    “VI. The trial court erred in granting summary judgment to [RBS] as the validity
    of [RBS’s] mortgage deeds depends upon the erroneous summary judgment in
    favor of Mustafa.

        “VII. The trial court erred in disregarding the application of the occupying
        claimant law R.C. 5303.08, to the claims of Solomon.

        “VIII. The trial court erred in denying Solomon the right to a jury trial on
        damages.

        “IX.    The trial court erred in discharging Solomon’s mechanic’s lien.

        “X. The trial court erred in awarding damages to appellees Harwood, Resource,
        and Mustafa, and all such awards must be vacated. Further, there was no lawful
        basis to render punitive damages against Solomon.

        “XI. The trial court erred in failing to issue findings of fact and conclusions of

        law.”

        {¶ 11} Each assignment of error addresses Solomon’s claims against a separate

appellee or group of appellees; we will discuss the evidence relevant to each party in

turn.

                                       Standard of Review

        {¶ 12} We review an order granting summary judgment de novo, applying the

same standard the trial court used. “Pursuant to Civ.R. 56, summary judgment is
appropriate when (1) there is no genuine issue of material fact, (2) the moving party is

entitled to judgment as a matter of law, and (3) reasonable minds can come to but one

conclusion and that conclusion is adverse to the non-moving party, said party being

entitled to have the evidence construed most strongly in his favor.”   Zivich v. Mentor

Soccer Club, Inc., 82 Ohio St.3d 367, 369, 1998-Ohio-389, 696 N.E.2d 201.

                                          Harwood

       {¶ 13} In the first and third assignments of error, Solomon argues that the trial

court erred in granting summary judgment to Harwood. Solomon claims that there

was ample evidence to show that he was ready and willing to purchase the Adelaide

property and, if not for Harwood’s misdeeds, he would have purchased the house.

       {¶ 14} The crux of Solomon’s argument on appeal is that an issue of fact remains

regarding whether he was able to obtain the financing necessary to close the transaction

in a timely fashion. To support his argument that he would have been able to close the

transaction by the extension date, December 14, 2007, he attacks the credibility of his

lender, Richard Gill, whom, Solomon claims, changed his story when he decided to

“align” with the appellees.

       {¶ 15} A review of the voluminous record in this case shows that there is no

genuine issue of material fact regarding whether Solomon was able to close the

transaction by the close of business on December 14, 2007. Simply put, Solomon was

not able to obtain the necessary financing to purchase the property within the time

allotted by the purchase agreement and subsequent extension.

       {¶ 16} When Solomon applied for a mortgage to purchase the property in October
2007, his application was denied. Harwood then extended the deadline an additional

30 days to November 30, 2007.        The parties executed an         addendum, which stated

that “[i]f Solomon has not provided funds sufficient to satisfy his reimbursement

obligations under this Contract * * * the purchase agreement between Solomon and

Harwood will be null and void.”

       {¶ 17} The purchase agreement expired on November 30, 2007.                 Solomon

admitted at deposition that his attorney, David Lynch, informed him on December 1 that

he did not yet have financing for the property. On December 6, Harwood offered by

letter to extend the contract an additional 14 days, if Solomon agreed to pay $2,000 and

return the offer letter after executing the “affirmation and acknowledgment” portion of

the letter, agreeing to the terms of the extension.

       {¶ 18} It is undisputed that Solomon did not return Harwood’s offer letter.

Solomon claims he signed the letter, but admits neither he nor his attorney ever returned

the letter.   Lynch avers that it was his understanding that the parties were dealing “in

good faith,” thus, it was unnecessary to execute the offer letter.    But, by the plain terms

of the letter, it required a signature to take effect.   On December 13, 2007, at 3:40

p.m., Horvath sent a fax to Lynch withdrawing the December 6 offer.          Based on these

facts, the contract to purchase the property expired on November 30, 2007, and the

failure to complete the transaction on or before the closing date resulted in the

expiration of the contractual relationship.    See Graines v. Wald & Fisher, Inc. (Mar.

31, 1988), Cuyahoga App. No. 53640.

       {¶ 19} Notwithstanding the expiration of the contract, Solomon proposes that he
still has a cause of action against Harwood because he would have been able to obtain

financing by December 14, 2007.     But the record belies that contention.   Richard Gill,

the “hard money” private lender Lynch contacted to finance the transaction, testified

that Solomon failed to comply with the necessary prerequisites to obtain the loan,

including submitting the loan application, disclosure forms, and sales contract, or

Solomon’s tax returns, employment verification, credit reports, bank statements, and

insurance information. Gill testified that he was “willing and able” to make the loan,

but Solomon and Lynch “had not provided me with all the necessary documentation for

me to make the loan commitment.” In fact, according to Gill, he and Solomon had not

even discussed the basic terms and conditions of the loan, including the interest rate or

length of the loan.

       {¶ 20} Thus, the trial court correctly granted summary judgment to Harwood.

Moreover, there is no evidence that Harwood had “unclean hands” in dealing with

Solomon.

       {¶ 21} Therefore, the first assignment of error is overruled as it relates to

Harwood, and the third assignment of error is overruled in toto.

                                           Horvath

       {¶ 22} In the first and fifth assignments of error, Solomon alleges that Harwood’s

attorney, David Horvath, had “unclean hands” and committed legal malpractice against

Solomon.

       {¶ 23} First, there is no evidence that Horvath had “unclean hands” in his

relations with Solomon. There is nothing other than Solomon’s own unsupported
allegations claiming that Horvath was somehow        involved in nefarious activity in

relation to his handling of the Adelaide property. Absent anything more, Solomon’s

allegations cannot survive summary judgment.        The first assignment of error is

overruled as it relates to Horvath.

       {¶ 24} Next, Solomon argues that Horvath committed legal malpractice against

him. We find no merit to this argument.

       {¶ 25} To establish a claim for legal malpractice, Solomon must show that 1)

Horvath owed him a duty; 2) Horvath failed to conform to the standard of care required

by law; and 3) there is a causal connection between the conduct complained of and the

resulting damage or loss. Vahila v. Hall, 77 Ohio St.3d 421, 1997-Ohio-259, 674

N.E.2d 1164.     There is no evidence that Horvath ever represented Solomon; nor is

Solomon arguing that Horvath was his attorney. Horvath represented Harwood, who

was being sued by Solomon. Solomon was represented by his own counsel, David

Lynch.

       {¶ 26} In Scholler v. Scholler (1984), 10 Ohio St.3d 98, 462 N.E.2d 158, the Ohio

Supreme Court held that attorneys have a qualified immunity from liability to third

parties for acts or omissions concerning the representation of a client.     The Court

found that “[a]n attorney is immune from liability to third persons arising from his

performance as an attorney in good faith on behalf of, and with the knowledge of his

client, unless such third person is in privity with the client or the attorney acts

maliciously.” Id. at paragraph one of the syllabus. Solomon claims that his cause of

action against Horvath should survive summary judgment because there is a question of
fact whether the attorney acted with “malice.”      But Solomon has set forth no evidence,

other than unsupported allegations, that Horvath acted with any malice.

         {¶ 27} Solomon has also failed to set forth evidence that he and Harwood are   in

privity.    To be in privity, Solomon would have to show that his and Harwood’s

interests were the same, “such that representing the client is equivalent to representing

the party alleging privity with the client.”        Scholler at 103-104.    Solomon and

Harwood clearly had opposing interests; therefore, they were not in privity to each

other.

         {¶ 28} Thus, the fifth assignment of error is overruled.

                                           Resource Title

         {¶ 29} Resource Title Agency was the title agency that Harwood and Solomon

were using in their attempts to complete the sale of the property.

         {¶ 30} In October 2007, during the time period in which Solomon was to gain

financing to purchase the house, Solomon and Harwood caused an escrow to be opened

at Resource Title and deposited the contract into escrow with the title agency.

Solomon and Harwood executed two forms: “Standard Conditions of Settlement Agent”

and “Acceptance of Escrow.”        The Standard Conditions contained an indemnification

clause whereby both buyer and seller agreed to hold the agency harmless from any loss

or damage resulting from the termination or declinations and also indemnify the agency

for “any loss, cost or damages including, without limitations, attorneys fees and costs of

litigation.”

         {¶ 31} After the escrow was opened, Solomon and Harwood executed an
“Escrow Instructions Addendum to Contract.” Pursuant to the addendum, Solomon

deposited $200,000 of the purchase price into escrow.      Resource Title then transferred

the funds to Washington Mutual, in conformance with the agency’s standard processes.

       {¶ 32} Although the remainder of the funds were to be deposited with Resource

Title prior to the extended closing date of December 14, 2007, Harwood never

deposited those funds. Resource Title refunded the $200,000 deposit to Solomon.        In

its counterclaim, the title agency claimed that it incurred damages of $52,385.35 in

attorney fees and litigation costs.

       {¶ 33} On appeal, Solomon alleges that the trial court erred in granting summary

judgment in favor of Resource Title because the company had “unclean hands” (first

assignment of error), and breached its fiduciary duty and contractual responsibilities to

Solomon (fourth assignment of error). Solomon also claims that the trial court erred in

awarding damages to the agency (tenth assignment of error).      But there is no evidence

that Resource Title acted improperly. When it became known to the title company that

the purchase was not going to go through, the company refunded Solomon’s $200,000

deposit. Moreover, Solomon executed the Standard Conditions form, which included

an indemnification clause.      Based on these facts, the trial court did not err when it

granted summary judgment in Resource Title’s favor.

       {¶ 34} The first assignment of error is overruled as it relates to Resource Title.

The fourth assignment of error is overruled in toto. As to the tenth assignment of

error, it is discussed separately, infra.

                                            The Mustafas
       {¶ 35} Mukhless and Remah Mustafa were the eventual purchasers of the

Adelaide property. In the second assignment of error, Solomon argues that the trial

court erred in granting summary judgment to the Mustafas because they interfered with

his contract on the property and the doctrine of lis pendens should have applied to bar

their possession of the property.

       {¶ 36} Although Solomon mentions in the heading to his second assignment of

error that the Mustafas interfered with his contract with Harwood, he neither makes that

argument nor supports it. App.R. 16(A)(7) provides that the appellant’s brief shall

include “[a]n argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the contentions,

with citations to the authorities, statutes, and parts of the record on which appellant

relies. * * *.”    “It is not the duty of an appellate court to search the record for

evidence to support an appellant’s argument as to any alleged error.” Rodriguez v.

Rodriguez, Cuyahoga App. No. 91412, 2009-Ohio-3456, ¶7, citing State v. McGuire

(Apr. 15, 1996), Preble App. No. CA95–01–001. Thus, we could, in our discretion,

choose not to address Solomon’s contention that the Mustafas interfered with his

contract.   But in briefly addressing his arguments, there is no evidence that the

Mustafas interfered with the contract Harwood had with Solomon.

       {¶ 37} In order to recover for a claim of intentional interference with a contract,

one must prove (1) the existence of a contract, (2) the wrongdoer’s knowledge of the

contract, (3) the wrongdoer’s intentional procurement of the contract’s breach, (4) the

lack of justification, and (5) resulting damages.   Kenty v. Transamerica Premium Ins.
Co., 72 Ohio St.3d 415, 1995-Ohio-61, 650 N.E.2d 863, paragraph two of the syllabus.

       {¶ 38} Solomon has presented no evidence that the Mustafas knew of his contract

with Harwood and that if they did know, they induced Harwood to breach the contract.

The evidence presented shows that Harwood granted Solomon one extension and then

offered to grant him a second extension to come up with financing for the house.

Harwood contracted with the Mustafas on December 7, 2007, but that agreement was

“subject to release from tenant.”    Although the purchase agreement the Mustafas and

Harwood executed occurred before December 14, the contract between Harwood and

Solomon ended November 30, 2007. Thus, there was no contract between Harwood

and Solomon for the Mustafas to interfere in. Solomon’s argument on this claim fails.

       {¶ 39} Finally, the doctrine of lis pendens does not apply to the case at bar.   R.C.

2703.26 provides that “[w]hen a complaint is filed, the action is pending so as to charge

a third person with notice of its pendency. While pending, no interest can be acquired

by third persons in the subject of the action, as against the plaintiff’s title.” Solomon

has alleged that the Mustafas acquired their interest in the Adelaide property prior to his

lawsuit being filed. Therefore, R.C. 2703.26 does not apply. But even if a court

were to find that the Mustafas acquired the interest after Solomon filed his complaint,

lis pendens is not a substantive right. “It does not create a lien, but charges the

purchaser with notice of the pending action.     If applicable, it does not prevent persons

from transacting an interest in the property subject to litigation”; rather, any conveyed

interest becomes subject to the outcome of the pending litigation.       (Internal citations

omitted.) Cincinnati ex rel. Ritter v. Cincinnati Reds, L.L.C., 150 Ohio App.3d 728,
2002-Ohio-7078, 782 N.E.2d 1225, appeal not allowed by 98 Ohio St.3d 1539,

2003-Ohio-1946, 786 N.E.2d 901. Therefore, even if the doctrine did apply, it would

not create a cause of action against the Mustafas.

       {¶ 40} Based on these facts, the trial court correctly granted summary judgment

to the Mustafas, and the second assignment of error is overruled.

                                       RBS Citizens, N.A.

       {¶ 41} RBS Citizens, N.A., was the Mustafas’s lender.        RBS recorded two

mortgages on the Adelaide property in February 2008. Solomon argues in his sixth

assignment of error that “the same arguments that pertain to Mustafa pertain to [RBS].”

 Again, Solomon claims that the doctrine of lis pendens invalidates the deed from

Harwood to the Mustafas because the transfer occurred during the pendency of the court

case. Since the Mustafas’s purchase of the property is null and void, Solomon argues,

RBS’s mortgages are also void. RBS contends that the doctrine of lis pendens does

not apply so the mortgages granted in favor of RBS were valid.

       {¶ 42} Because we have already found that the trial court correctly granted

summary judgment in favor of the Mustafas, it follows that the trial court was correct in

granting summary judgment to RBS. There is no evidence that the mortgages RBS

granted to the Mustafas were void.

       {¶ 43} The sixth assignment of error is overruled.

                                     Occupying Claimant Law

       {¶ 44} In the seventh assignment of error, Solomon argues that the trial court

erred by failing to apply Ohio’s “occupying claimant law” to this case. R.C. 5303.08
provides as follows:

      “A person who, without fraud or collusion on his part, obtained title to and is in
      the quiet possession of lands or tenements, claiming to own them, shall not be
      evicted or turned out of possession by any person who sets up and proves an
      adverse and better title, until the occupying claimant, or his heirs, is paid the
      value of lasting improvements made by the occupying claimant on the land, or by
      the person under whom he holds, before the commencement of suit on the
      adverse claim by which such eviction may be effected, unless the occupying
      claimant refuses to pay to the party establishing a better title the value of the
      lands without such improvements, on demand by him or his heirs, when such
      occupying claimant holds:

      “(A) Under a plain and connected title, in law or equity, derived from the records
      of a public office;

      (B) By deed, devise, descent, contract, bond, or agreement, from and under a
      person claiming a plain and connected title, in law or equity, derived from the
      records of a public office, or by deed authenticated and recorded;

      “(C) Under sale on execution against a person claiming a plain and connected
      title, in law or equity, derived from the records of a public office, or by deed
      authenticated and recorded;

      “(D) Under a sale for taxes authorized by the laws of this state;

      “(E) Under a sale and conveyance made by executors, administrators, or

      guardians, or by any other person, in pursuance of an order or decree of court,

      where lands are directed to be sold.”

      {¶ 45} According to Solomon, R.C. 5303.08 applies to this case because he was

an equitable owner of the property based on the first purchase agreement he signed with

Harwood.    He argues he had “color of title” under the deed the parties deposited into

escrow with Resource Title.

      {¶ 46} It is unclear whether Solomon is arguing that he was entitled to payment

for the improvements he alleges he made to the property or that he should not have been
evicted from the property. Nevertheless, R.C. 5303.08 does not apply to Solomon

because he never gained title to the property. Although he and Harwood deposited the

deed into escrow, Solomon never obtained the deed or title to the property.             A

purchaser, after delaying for many years to pay the purchase price, is not entitled to

value of improvements. Mann v. Dun (1853), 2 Ohio St. 187. In addition, payment

for lasting improvements, pursuant to R.C. 5303.08, can be awarded only if the

occupying claimant acquired title to the disputed premises in a manner designated by

the statute. Ohio Dept. of Adm. Serv. v. Morrow (1990), 67 Ohio App.3d 225, 586

N.E.2d 259.

       {¶ 47} According to the original purchase agreement executed by the parties,

Solomon was a lessee, who was charged with paying rent and utilities and maintaining

the property. Thus, the trial court did not err in failing to apply R.C. 5303.08 to the

case at bar.

       {¶ 48} The seventh assignment of error is overruled.

                                        Attorney’s Fees

       {¶ 49} In the eighth assignment of error, Solomon claims the trial court erred in

denying him the right to a jury trial on damages.

       {¶ 50} In this assignment of error, Solomon does not challenge that court’s

decision to award attorney’s fees, instead, he merely claims that he had a right to a jury

trial on the issue. But a litigant does not have a right to trial by jury to determine the

amount of attorney’s fees. Digital & Analog Design Corp. v. N. Supply Co. (1992), 63

Ohio St.3d 657, 590 N.E.2d 737, overruled on other grounds by Zoppo v. Homestead
Ins. Co., 71 Ohio St.3d 552, 1994-Ohio-461, 644 N.E.2d 397. We also decline to

review the amount of attorney’s fees awarded in this case, as Solomon does not dispute

the amount of the award.

      {¶ 51} Therefore, the eighth assignment of error is overruled.

                                       Mechanic’s Lien

      {¶ 52} In the ninth assignment of error, Solomon argues that the trial court erred

in discharging his mechanic’s lien. Within this assignment of error, Solomon contends

that he was the equitable owner of the property; therefore, he was authorized to perform

work on the property or to hire someone else to do the work.

      {¶ 53} “The purpose of the mechanics’ lien law is to provide a contractor or

material man with a means of obtaining a lien on real estate to secure a claim for labor

performed or material supplied.” Thrush v. Thrush (Apr. 26, 1988), Union App. No.

14-86-17.   “A mechanics’ lien (1) gives a materialman an interest in the property to

secure payment for materials and (2) fixes the order of priority for that payment.”

Portco, Inc. v. Eye Specialists, Inc., 177 Ohio App.3d 139, 2008-Ohio-3154, 894

N.E.2d 84, at ¶9. R.C. 1311.02 provides for the filing of a mechanics’ lien where labor

has been performed on personal property, as follows:

      “Every person who performs work or labor upon or furnishes material in
      furtherance of any improvement undertaken by virtue of a contract, express or
      implied, with the owner, part owner, or lessee of any interest in real estate, or the
      owner’s, part owner’s, or lessee’s authorized agent, and every person who as a
      subcontractor, laborer, or material supplier, performs any labor or work or
      furnishes any material to an original contractor or any subcontractor, in carrying
      forward, performing, or completing any improvement, has a lien to secure the
      payment therefor upon the improvement and all interests that the owner, part
      owner, or lessee may have or subsequently acquire in the land or leasehold to
       which the improvement was made or removed.”

       {¶ 54} Mechanics’ liens can only properly attach where a contract exists.    JC&F

Invests., L.L.C. v. Housholder, Shelby App. No. 17-08-11, 2008-Ohio-5313.           “[T]he

statute requires by its terms, as a condition to the existence of a lien, that the labor be

performed or material furnished by virtue of a contract, expressed or implied, with the

owner * * *.”   Id., citing Benes v. United States (C.A. 6, 1960), 276 F.2d 99.

       {¶ 55} The mechanic’s lien Solomon filed claimed a lien in the amount of

$107,000.    To support this amount, Solomon provided, during discovery, undated

invoices that showed maintenance and repairs made to the property from October 2005

to December 2007. He also submitted various receipts from The Home Depot and for

landscaping supplies.

       {¶ 56} As discussed in the seventh assignment of error, although Solomon was

the intended purchaser of the property, his status was that of a lessee.    The lease the

parties signed provided, in part, as follows:

       “***

       “3. Lease amount with be Eighteen Hundred dollars per month, plus the cost of
       all necessary maintenance and repairs. Buyer will pay for all utilities including
       water and sewer while occupying this property during the lease.

       “***

       “6. Buyer agrees to lease and maintain this property until the sale is completed.
        * * *.” (Emphasis added).

       {¶ 57} In order for the mechanic’s lien to properly attach to the property, there

had to be a contract for the renovations.   But there was no contract between the parties,
either express or implied, that provided Solomon would be compensated for

improvements he made to the property. The only contract present in this case was the

lease, which did not concern any renovations that Solomon would need to make, and, in

fact, clearly states that Solomon is responsible for the cost of “all necessary

maintenance and repairs.”     See JC&F Invests. at ¶43.    Therefore, the trial court did

not err in discharging the mechanic’s lien.

       {¶ 58} Accordingly, the ninth assignment of error is overruled.

                                              Damages

       {¶ 59} In the tenth assignment of error, Solomon claims that the trial court erred

in awarding damages and in assessing punitive damages against him. However, once

again, Solomon has failed to support his claims with citations to the record, case law, or

statutes. See App.R. 12(A)(2) and 16(A)(7). Instead, he merely states in arguing this

assignment of error, “all of the damage awards on this case are predicated upon

determinations of liability which are erroneous. Therefore, all damage awards in this

case must be vacated.       Further, there were no valid grounds to impose punitive

damages against Solomon for filing a lien.” That is his entire argument.

       {¶ 60} “An appellate court is not a performing bear, required to dance to each and

every tune played on an appeal.”    Rodriguez, supra, citing State v. Watson (1998), 126

Ohio App.3d 316, 710 N.E.2d 340. Since it is not this court’s job to make Solomon’s

arguments for him, we will not further address this assignment of error. The tenth

assignment of error is overruled.

                            Findings of Fact and Conclusions of Law
       {¶ 61} Finally, Solomon claims in his eleventh assignment of error that the trial

court erred in denying his motion for findings of fact and conclusions of law. But it is

well settled in Ohio that a trial court is not required to issue a written opinion containing

findings of fact and conclusions of law when ruling on a motion for summary judgment.

 Tiefel v. Gilligan (1974), 40 Ohio App.2d 491, 495, 321 N.E.2d 247; Civ.R. 52.

       {¶ 62} The eleventh assignment of error is overruled.

                                           Cross-appeal

       {¶ 63} Resource Title filed a notice of cross-appeal, assigning one error for our

review.   In its sole assignment of error, Resource Title claims the trial court committed

reversible error in denying its motion for sanctions.

       {¶ 64} Our review of a trial court’s decision on a motion for sanctions is

reviewed for an abuse of discretion. Mitchell v. W. Res. Area Agency on Aging,

Cuyahoga App. Nos. 83837 and 83877, 2004-Ohio-4353, citing Cook Paving & Constr.

Co. Inc. v. Treeline Inc., Cuyahoga App. No. 77408, 2001-Ohio-4235; Pisani v. Pisani

(1995), 101 Ohio App.3d 83, 654 N.E.2d 1355.

       {¶ 65} Resource Title’s argument is puzzling.           Resource Title moved for

sanctions against Solomon and his attorney pursuant to R.C. 2323.51, which provides

for award of attorney’s fees as sanction for frivolous conduct.        Resource Title then

moved for summary judgment on the issue of damages.            The trial court granted the

motion for summary judgment on the issue of damages and awarded Resource Title

attorney’s fees and expenses in the amount of $52,832.35, which is the amount

Resource Title requested.    Pursuant to statute, Resource Title cannot recover more than
  reasonable attorney’s fees and expenses.      Thus, there is nothing more the trial court

  could have awarded them, nor is Resource Title disputing the amount awarded to them

  pursuant to their summary judgment motion.

         {¶ 66} The trial court did not err in denying Resource Title’s motion for

  sanctions.   Therefore, the cross-assignment of error is overruled.

      Judgment affirmed.

      It is ordered that appellees recover of appellant their costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

PATRICIA A. BLACKMON, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR